Citation Nr: 0801278	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  00-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 1996, for the grant of service connection for post- 
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
26, 1996, for the award of 100 percent rating for PTSD.

3.  Entitlement to initial ratings in excess of 10 percent, 
effective September 26, 1996, and in excess of 20 percent, 
effective from December 3, 2004, for chronic lumbosacral 
strain.

4.  Entitlement to an effective date earlier than September 
26, 1996, for the grant of service connection for chronic 
lumbosacral strain.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
RO in Los Angeles, California, which granted service 
connection for PTSD and assigned an effective date of 
September 26, 1996.  Ultimately, the RO granted the veteran a 
100 percent evaluation, also effective September 26, 1996.  
The issues related to chronic lumbosacral strain arise from 
an October 2005 rating decision.  

The Board remanded this case in October 2003.  At that time, 
the veteran had appealed an issue of entitlement to service 
connection for a back condition.  Service connection was 
granted in a March 2005 rating decision.  This grant 
constitutes a full grant of the appeal and it is no longer 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The Board issued a decision denying entitlement to 
an earlier effective date prior to September 26, 1996, for 
service connection and assignment of a 100 percent rating for 
PTSD in August 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2007 Order, the Court 
endorsed a January 2007 joint motion for remand, vacated the 
August 2005 Board decision that denied the claims, and 
remanded the matter for compliance with the instructions in 
the joint motion.

The veteran testified before a hearing officer at a June 2000 
hearing at the RO.  A transcript has been associated with the 
file.

In a March 2005 decision, the RO found that there was no 
clear and unmistakable error in the September 28, 1976, 
rating decision, which denied service connection for a 
nervous disorder.  The veteran did not express disagreement 
with this decision since being notified; this matter is not 
on appellate review and will not be discussed in the 
following decision.

The issue of the veteran's entitlement to initial ratings in 
excess of 10 percent, effective September 26, 1996, and in 
excess of 20 percent, effective from December 3, 2004, for 
chronic lumbosacral strain and entitlement to an effective 
date earlier than September 26, 1996, for the grant of 
service connection for chronic lumbosacral strain will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by 
the RO in September 1976.  A control document and award 
letter printout, dated on October 7, 1976, indicates that 
notification of the determination and a VA Form 6782 was sent 
to the veteran; he failed to file a timely appeal.

2.  The RO received the initial claim for service connection 
for PTSD on September 26, 1996; there is no earlier formal or 
informal claim of service connection for PTSD.

3.  In a December 1996 rating decision, the RO granted 
service connection for PTSD, and correctly assigned an 
effective date of September 26, 1996, the date of receipt of 
claim.

4.  The veteran did not meet the eligibility criteria for 
service connection for PTSD as of April 18, 1980 or May 18, 
1993.

5.  In a March 1999 rating decision, the Decision Review 
Officer increased the rating for service-connected PTSD to 
100 percent, and correctly assigned an effective date of 
September 26, 1996, the date of receipt of claim.


CONCLUSIONS OF LAW

1.  The September 1976 rating decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The criteria for an effective date prior to September 26, 
1996, for the grant of service connection and a 100 percent 
rating for PTSD have not been met.  U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.114 (2007); VAOPGCPREC 26-97 (July 16, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The May 2004 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in May 2004, he was 
provided ten months to respond with additional argument and 
evidence and the claim was readjudicated and a new rating 
decision issued.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a December 1996 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The Board further notes that adjudication of a claim for an 
earlier effective date from a grant of service connection is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the veteran.  
See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 
3.400 (2007).  This case also addresses whether a 
liberalizing law can afford an earlier effective date, but 
this question also pertains to the dates of receipt of 
certain documents by VA and/or promulgation of documents to 
the veteran.  Consequently, there is no additional 
development that can be conducted, examination performed, nor 
any other records which can be obtained, which would 
substantiate the veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Earlier Effective Dates

The veteran contends that he is entitled to an earlier 
effective date than September 26, 1996, for the grant of 
service connection and assignment of a 100 percent disability 
rating for PTSD.  For the reasons that follow, the Board 
concludes that an earlier effective date than September 26, 
1996 is not warranted for either the grant of service 
connection or assignment of the disability rating.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

The Board notes that a disability rating cannot be assigned 
prior to the date of service connection.  See generally 
38 C.F.R. § 3.400.  As such, the Board will address the 
appropriateness of the effective date for service connection 
prior to the effective date for the 100 percent disability 
rating.  

The veteran had previously filed for service connection for a 
nervous condition in October 1975.  In September 1976, the RO 
denied the veteran's claim.  This decision was based on the 
veteran's service medical records, which were negative for a 
psychiatric condition aside from an emotional unstable 
personality disorder (38 C.F.R. § 3.303(c)), and a March 1976 
VA examination, which showed no psychiatric diagnosis.  A 
control document and award letter printout, dated October 7, 
1976, indicates that notification of the determination and a 
VA Form 6782 was sent to the veteran.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1103.  Accordingly, even assuming the existence 
of some pending but unadjudicated claim for PTSD prior to 
this date, such claim would be deemed denied due to the 
intervening adjudication.  See Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005); Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006).  Thus, the earliest effective date possible 
could not be prior to October 7, 1976.

On September 26, 1996, the veteran filed a claim for service 
connection for PTSD.  The RO subsequently granted service 
connection for PTSD and assigned an effective date of 
September 26, 1996.  The Board concludes that this is the 
correct effective date.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)).  Here, the veteran's 
claim for service connection for PTSD was granted based upon 
his September 26, 1996, submission.  There were no other 
outstanding claims for service connection dated prior to 
September 26, 1996.  

Based on the general rules governing effective dates, an 
effective date prior to September 26, 1996, is legally 
precluded.  See id.  As stated above, the effective date 
cannot precede the September 1976 rating decision, as that 
rating decision is final.  The veteran did not file a claim 
for service connection for PTSD, or any other disability, 
between September 1976 and September 26, 1996.  Applying 38 
U.S.C.A. § 5110, the earliest effective date is date of 
receipt of claim, here, September 26, 1996.  There is an 
exception to this general rule.

The January 2007 joint motion for remand orders the Board to 
consider the applicability of 38 C.F.R. § 3.114(a)(3) in this 
case.  38 C.F.R. § 3.114 is derived from 38 U.S.C.A. 
§ 5110(g) and governs effective dates which are based on 
grants awarded pursuant to liberalizing changes in the law.  
Specifically, if the claim is filed within one year of the 
change, an effective date may be assigned as of the effective 
date of the liberalized law, even though that is prior to the 
date of claim.  Id.  In the alternative, the effective date 
may be assigned up to one year prior to the date of claim, if 
the claim is received more than one year after the change.  
Id.  The veteran's representative has apparently argued that 
the veteran is entitled to an effective date one year earlier 
than the date of claim receipt due to an April 1980 revision 
to the Ratings Schedule that added PTSD to the Mental 
Disorders rated under 38 C.F.R. § 4.132 (1980).  See 45 FR 
26326-02 (April 18, 1980).  

The case of Brown v. Nicholson, 21 Vet. App. 290 (2007) 
indicates that a two part test must be met in order for a 
claim to warrant an earlier effective date under 38 C.F.R. 
§ 3.114.  In the case, the U.S. Court of Appeals for Veterans 
Claims (Court) stated that "[t]he plain language of the 
statute and its implementing regulation require two specific 
findings:  A finding that a liberalizing law or 
administrative issue was implemented, as well as a 
determination that the ultimate grant of benefits was 
'pursuant to' such a favorable change in the law."  Id., at 
295.  

In a precedential opinion, VA's General Counsel concluded 
that the addition of PTSD to the Rating Schedule, effective 
from April 11, 1980, was a liberalizing VA issuance for 
purposes of 38 C.F.R. 3.114(a).  VAOPGCPREC 26- 97 (July 16, 
1997).  

The Board notes that another pertinent legal change is that 
of the revision of 38 C.F.R. § 3.304, effective in 1993.  See 
58 FR 29109-01 (May 19, 1993).  As a result of Wood v. 
Derwinski, 1 Vet. App. 190 (1991), VA revised 38 C.F.R. 
§ 3.304 to include paragraph (f), describing the evidentiary 
burden of verifying stressors occurring in the context of 
combat.  Id.  The Federal Register notice indicated that the 
revisions contained in paragraph (f) were taken from the VA 
Adjudication Procedure Manual and were substantive in nature.  
Id.  The VA General Counsel has held these provisions to be 
"liberalizing" in nature as well.  See VAOPGCPREC 7-92.

The remaining question is whether the grant of service 
connection was made "pursuant to" the liberalizing changes 
in law in either April 1980 or May 1993.  See Brown, supra. 

The General Counsel opinion held that an effective date prior 
to the date of claim could not be assigned under section 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, and such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  
VAOPGCPREC 26- 97 (July 16, 1997).  

Applying the criteria above to the facts of this case, 
careful review of the record reveals no document dated or 
received prior to September 26, 1996, that reveals a definite 
diagnosis of PTSD.  There is no medical evidence from the 
veteran's 1976 VA examination until September 1996.  The 
veteran's VA treatment intake records from September 12th and 
20th, 1996, do not list PTSD or any other psychiatric 
diagnosis.  The first diagnosis of record is in the veteran's 
November 1996 VA examination report.  The veteran indicated 
at the examination that he had seen a private psychiatrist 
from 1977 to 1979.  The Board remanded the case in 2003, and 
the veteran was requested to return authorization forms so 
that VA could obtain any outstanding psychiatric treatment 
records since service.  The veteran did not return the 
authorization forms and did not otherwise identify any 
sources of psychiatric treatment since service.  The medical 
evidence on file does not show any psychiatric problems until 
November 1996.  As such, entitlement to service connection 
for PTSD did not "arise" until November 1996.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Until the diagnosis of PTSD was made in 
November 1996 by VA personnel, the claim could not be 
substantiated.  See Brammer, supra.  In other words, the 
eligibility criteria had not been met until November 1996.  

The record does not reveal a confirmed diagnosis of PTSD 
until November 1996; the evidence is clear that all 
eligibility criteria for a grant of service connection for 
PTSD were not met on April 11, 1980 or May 19, 1993.  
Accordingly, entitlement to an earlier effective date under 
VAOPGCPRECs 26-97 or 7-92 is also not warranted.

The Board is aware that the veteran has asserted that he 
warrants service connection for PTSD as of when he was 
discharged from service.  Based upon the above reasons, an 
effective date earlier than September 26, 1996, for the grant 
of service connection cannot be awarded.  The Board also 
notes that the effective date for the 100 percent rating for 
PTSD can be no earlier than September 26, 1996, the date that 
service connection was established. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than September 26, 
1996, for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than September 26, 
1996, for the award of a 100 percent rating for PTSD is 
denied.


REMAND

In a March 2005 decision, the RO granted service connection 
for a chronic lumbosacral strain, with an evaluation of 10 
percent effective September 26, 1996, and an increased 
evaluation of 20 percent effective from December 3, 2004.  
This decision constitutes a full grant of benefits on appeal; 
as such, this matter is no longer before the Board.  The 
veteran filed a timely Notice of Disagreement as to the 
initial rating and effective date of the grant of service 
connection for the back disability, which was not addressed 
in an October 2005 rating decision.  The claim must be 
remanded to allow the RO to provide the veteran with a 
statement of the case (SOC) on these issues.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

Provide the veteran with a statement of 
the case as to the issues of an 
entitlement to a higher initial rating 
for chronic lumbosacral strain in excess 
of 10 percent effective September 26, 
1996, and an evaluation in excess of 20 
percent effective from December 3, 2004, 
and entitlement to an earlier effective 
date prior to September 26, 1996, for 
the grant of service connection for 
chronic lumbosacral strain.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
in order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


